Title: To Thomas Jefferson from Albert Gallatin, 13 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     13 Ap. 08
                  
                  The enclosed is an application for a regular packet on Lake Champlain from Vermont to Canada during the embargo. It is embraced by no law but the first general act which excepts vessels authorised by the President. The permission may facilitate the evasions of the embargo.
                  Mr Newton is slow & I have been very unwell. He has however my bill as amended & containing 9 Sections. Whether reported by him I do not know. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     Worthington would not certainly take a land office, much less go to Steubenville. There are many capable persons there but all federalists, the town having been first established by James Ross & his friends. Huntingdon had once asked for it; but he is now a judge. Meigs is the most capable. I will consult Tiffin & Morrow
                  
               